Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153733                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153733
                                                                    COA: 331222
                                                                    Livingston CC: 15-022673-FC
  SABREYIA ALTERESE COLLINS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 22, 2016 order
  of the Court of Appeals is considered and, it appearing to this Court that the cases of
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-
  8) are pending on appeal before this Court and that the decisions in those cases may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2016
           s1116
                                                                               Clerk